DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2022 and 07/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of U.S. Patent No. 11,289,584 to Wu et al (hereinafter Wu). Although the claims at issue are not identical, they are not patentably distinct from each other because the distinctions are not patentably relevant and do not providing additional structural differences from the cited patent. Below, the pending claim language is matched to the equivalent in the cited patent. The patented language is italicized.

Pending Claim 1 recites a semiconductor structure, comprising:
a nanostructure including a first connection portion, a second connection portion and a channel portion disposed between the first connection portion and the second connection portion;
Patented Claim 1 recites a semiconductor device, comprising: 
a channel member including a first connection portion, a second connection portion and a channel portion disposed between the first connection portion and the second connection portion; 

a first inner spacer feature disposed over and in contact with the first connection portion;
a first inner spacer feature disposed over and in contact with the first connection portion; 

a second inner spacer feature disposed under and in contact with the first connection portion; and
a second inner spacer feature disposed under and in contact with the first connection portion; and 

a gate structure wrapping around the channel portion of the nanostructure,
a gate structure wrapping around the channel portion of the channel member, 

wherein the nanostructure further comprises a first ridge extending upward along a vertical direction from an interface between the channel portion and the first connection portion.
wherein the channel member further comprises a first ridge on a top surface of the channel member and disposed at an interface between the channel portion and the first connection portion, 

The patented claim further includes the limitation “wherein the first ridge partially extends between the first inner spacer feature and the gate structure”. This limitation has been moved to dependent Claim 2 in the pending Application. However, it’s removal from the independent claim does not provide a structural distinction from the cited patent. The ridge was what was cited as being patentably relevant in the notice of allowance for the cited patent. The ridge is claimed as being at an interface between the channel portion and the first connection portion of the nanostructure. This would necessarily cause it to be between the first inner spacer and the gate structure since the interface between the channel portion and the first connection portion exists at the interface between the inner spacer and the gate structure. Therefore, the removal of the language is not patentably significant and does not provide patentable distinction over the cited patent.

For brevity, the dependent claims are matched to their equivalent in the cited patent without repetition of the claim language. 
Pending Claim 2 is unpatentable in view of patented Claim 1.
Pending Claim 3 is unpatentable in view of patented Claim 2.
Pending Claim 4 is unpatentable in view of patented Claims 3 & 4.
Pending Claim 5 is unpatentable in view of patented Claim 3.
Pending Claim 6 is unpatentable in view of patented Claim 4.
Pending Claim 7 is unpatentable in view of patented Claim 5.
Pending Claim 8 is unpatentable in view of patented Claim 6.
Pending Claim 9 is unpatentable in view of patented Claim 7.
Pending Claim 10 is unpatentable in view of patented Claim 8.

Patented Claim 11 recites a semiconductor structure, comprising:
a first nanostructure and a second nanostructure extending between the first source/drain feature and the second source/drain feature along a first direction, the second nanostructure being disposed over the first nanostructure along a second direction perpendicular to the first direction;
Patented Claim 1 recites a semiconductor device, comprising: 
a channel member including a first connection portion, a second connection portion and a channel portion disposed between the first connection portion and the second connection portion; 


a gate structure wrapping around each of the first and second nanostructures; and
a gate structure wrapping around the channel portion of the channel member, 

a first inner spacer feature disposed between the first nanostructure and the second nanostructure, the first inner spacer feature being adjacent the gate structure; and
a first inner spacer feature disposed over and in contact with the first connection portion; 

a second inner spacer feature disposed over the second nanostructure and adjacent the gate structure,
a second inner spacer feature disposed under and in contact with the first connection portion; and 

wherein the second nanostructure include a top ridge disposed adjacent an interface between the gate structure and the second inner spacer feature,
wherein the channel member further comprises a first ridge on a top surface of the channel member and disposed at an interface between the channel portion and the first connection portion, wherein the first ridge partially extends between the first inner spacer feature and the gate structure.

The pending application includes the following differences from the cited patent: (1) a first source/drain feature and a second source/drain feature; (2) a second nanostructure; and (3) a bottom ridge disposed between an interface between the gate structure and the first inner spacer feature. 
With regards to (1), source/drain features are obvious components to be at the end of channel elements of nanostructures for FET devices. With regards to (2), it’s obvious for several nanostructures to be stacked on each other so as to create numerous channel regions for a transistor device without occupying additional surface space. Finally, with regards to (3), the inclusion of a bottom ridge in addition to a top ridge would have been obvious since it mirrors the structure of the nanostructure on the bottom. The opposite, where a ridge is present on the top and not the bottom would be non-obvious since it would have required unique method steps as well as structural considerations. With these considerations in mind, the pending application is not patentably distinct from the cited patent.
Below, the dependent claims are matched to the relevant claims in the cited patent without repetition of the claim language. 
Pending Claim 12 is unpatentable in view of patented Claim 2.
Pending Claim 13 is unpatentable in view of patented Claim 9.
Pending Claim 14 is unpatentable in view of patented Claims 3 & 4.
Pending Claim 15 is unpatentable in view of patented Claim 9.

Pending Claim 16 recites a semiconductor structure, comprising:
a first nanostructure including a first connection portion, a second connection portion and a first channel portion disposed between the first connection portion and the second connection portion along a first direction;
Patented Claim 1 recites a semiconductor device, comprising: 
a channel member including a first connection portion, a second connection portion and a channel portion disposed between the first connection portion and the second connection portion; 

a gate spacer feature disposed over and in contact with the first connection portion;
a first inner spacer feature disposed over and in contact with the first connection portion; 

an first inner spacer feature disposed under and in contact with the first connection portion; and
a first inner spacer feature disposed over and in contact with the first connection portion; 

a gate structure wrapping around the first channel portion of the first nanostructure,
a gate structure wrapping around the channel portion of the channel member,

wherein the first nanostructure further comprises a first bottom ridge extending downward along a second direction from an interface between the gate structure and the first inner spacer feature.
wherein the channel member further comprises a first ridge on a top surface of the channel member and disposed at an interface between the channel portion and the first connection portion,

The cited patent differs from the pending application by requiring (1) a second inner spacer feature disposed under and in contact with the first connection portion; and (2) wherein the first ridge partially extends between the first inner spacer feature and the gate structure. With regards to (1), having a second inner spacer above or below the first inner spacer would have been obvious since forming numerous spacers to be adjacent to numerous gate structures would have been obvious to isolate the gate structures from the source/drain features. With regards to (2), the ridge was what was cited as being patentably relevant in the notice of allowance for the cited patent. The ridge is claimed as being at an interface between the channel portion and the first connection portion of the nanostructure. This would necessarily cause it to be between the first inner spacer and the gate structure since the interface between the channel portion and the first connection portion exists at the interface between the inner spacer and the gate structure. Therefore, the removal of the language is not patentably significant and does not provide patentable distinction over the cited patent.

For brevity, the dependent claims are matched to relevant claims from the cited patent without repetition of the claim language.
Pending Claim 18 is obvious in view of patented Claims 1 & 2.
Pending Claim 19 is unpatentable in view of patented Claims 1 & 2.
Pending Claim 20 is unpatentable in view of patented Claims 1 & 2.


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 requires the semiconductor structure of Claim 16 to further include the first nanostructure being free of any top ridge extending from a top surface of the first nanostructure. The cited patent does not claim a nanostructure being free of a top ridge. A search of relevant references in the art does not show Applicant’s invention to be anticipated or obvious. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818